US DISTRICT COURT
AO 245D (Rev. l 1/16) .ludgment in a Criminal Case for Revocations WESTERN DIST ARKANSAS
Sheet l FILED

Nov 1 9
UNITED STATES DISTRICT CoURT 2018

 

D]§)UGLAS F. YOUNG, Clerk
Western District of Arkansas y clerk
UNITED STATES OF AMERICA Judgment in a Criminal Case
V. (For Revocation of Probation or Supervised Release)

Case No. 5:13CR50043-001
USM No. 21591-208

Jack Schisler
Defendam`s Attomey

Roy Ramirez

THE DEFENDANT:

Mandatory Condition-New
§ admitted guilt to violation of condition(s) Law Violations, Standard of the term of supervision.
Conditions l, 6 & 9

l:l was found in violation of condition(s) count(s) ii after denial of guilt. '

The defendant is adjudicated guilty of these violations:

Violation Number Nature of Violation Violation Ended

l Mandatory Condition: New Law Violation- Obstructing Govemmental 12_/13/2017
Operations

2 Mandatory Condition: New Law Violation- Felon in Possession of A
Firearm l 2/10/2017

3 Standard Condition: Leaving District Without Permission 12/13/2017

5 Standard Condition: Failed to Notify Officer of Employment Change 12/05/2017

6 Standard Condition: Associating with Convicted Felon 12/13/2017

The defendant is sentenced as provided in pages 2 through 4 of this judgment. The sentence is imposed pursuant to
the Sentencing Reform Act of 1984.

§ The defendant has not violated condition(s); violation number 4 and is discharged as to such violation(s) condition.

lt is ordered that the defendant must notify the United States attorney for this district within 30 days of any change of name,
residence, or mailing address until all fines, restitution, costs, and special assessments imposed by this judgment are fully paid. If
ordered to pay restitution, the defendant must notify the court and United States attorney of material changes in economic
circumstances

Last Four Digits of Defendant’s Soc. Sec. No.: 4512

  
  
   

ovember 15, 2018
of Imposition of`.ludgmcnt

Defendant`s Year of Birth: 1987

City and State of Defendant’s Residence:
Rogers, Arkansas

onorable Ti v . Brooks, U.S. District Judge
' ame and Titlc ofJudgc

)\)Mb¢ \‘1, 2015

Dzlte

AO 245D (Rev. 11/16) Judgment in a Criminal Case for Revocations
Sheet 2-_ Imprisonment

 

Judgment _ Page 2 of 4
DEFENDANT: ROY RAMIREZ
CASE NUMBER; 5:13CR50043-001

IMPRISONMENT

The defendant is hereby committed to the custody of the Federal Bureau of Prisons to be imprisoned for a total _
term of: eight (8) months, to run consecutive to the sentence in Western District of Arkansas case number 5:18CR50032-
001. There will be no term of supervised release to follow.

§ The'court makes the following recommendations to the Bureau of Prisons:

§ The defendant is remanded to the custody of the United States Marshal.

§ The defendant shall surrender to the United States Marshal for this district:
§ at § a.m. § p.m. on
§ as notified by the United States Marshal.

§ The defendant shall surrender for service of sentence at the institution designated by the Bureau of Prisons:
§ before 2 p.m. on
§ as notified by the United States Marshal.
§ as notified by the Probation or Pretn`al Services Offlce.

RETURN
I have executed this judgment as follows:
Defendant delivered on to
at with a certified copy of this judgment
UNlTED STATES MARSHAL
By

DEPUTY UNlTED STATES MARSHAL

 

 

AO 245D (Rev. 11/16) Judgment in a Criminal Case for Revocations
Sheet 5 _ Criininal Monetary Pena|ties

 

Judgment _ Page 3 of 4
DEFENDANTZ ROY RAMIREZ

CASE NUMBER: 5:13CR50043-001
CRIMINAL MONE'I`ARY PENALTIES

The defendant must pay the following total criminal monetary penalties under the schedule of payments set forth on Sheet 6.

Assessment JVTA Assessment* Fine Restitution
TOTALS $ -0- $ -0- $ $5,444.00* $ -0-
(*remaining balance)

§ The determination of restitution is deferred until . An Amended Judgmen`t in a Criminal Case (AO 245C) will
be entered after such determination

§ The defendant shall make restitution (including community restitution) to the following payees in the amount listed below.

If the defendant makes a partial payment, each payee shall receive an approximately proportioned payment, unless specified
otherwise in the priority order or percentage payment column below. However, pursuant to 18 U.S.C. § 3664(i), all nonfederal
victims must be paid before the United States is paid.

§ Restitution amount ordered pursuant to plea agreement $

\:| The defendant must pay interest on restitution or a fine more than $2,500, unless the restitution or fine is paid in full before the
fifteenth day after the date of the judgment, pursuant to 18 U.S.C. § 3612(f). All of the payment options on Sheet 6 may be
subject to penalties for delinquency and default, pursuant to 18 U.S.C. § 3612(g).

§ The court determined that the defendant does not have the ability to pay interest and it is ordered that:

§ the interest requirement is waived for the § fine § restitution

§ the interest requirement for the § fine \:l restitution is modified as follows:

Justice for Victims of Trafiicking Act of 2015, Pub. L. No. 114-22.
** Findings for the total amount of losses are required under Chapters 109A, 110, 110A, and 113A of Title 18 for offenses committed
on or after September 13, 1994, but before April 23, 1996.

 

 

AO 245D (Rev. 11/16) .ludginent in a Criminal Case for Revocations
S|ieet 6 - Schedule of Payments

 

.ludgment _- Page 4 of 4
DEFENDANTI ROY RAMIREZ

CASE NUMBER: 5:13CR50043-001
SCHEDULE OF PAYMENTS
Having assessed the defendant`s ability to pay, payment of the total criminal monetary penalties shall be due as follows:

A § Lump sum payment of $ 5.444.0077 due immediately, balance due

§ not later than 7 , or
§ in accordance with § C, § D, § E, or § Fbelow); or

B § Payment to begin immediately (may be combined with § C, § D, or § F below); or

C § Payment in equal (e.g., weekly, monthly, quarterly) installments of $ over a period of
(e.g., months or years), to commence (e.g., 30 or 60 days) after the date of this judgment; or

D |:| Payment in equal (e.g., weekly, monthly, quarterly) installments of $ over a period of
(e.g., months or years), to commence (e.g., 30 or 60 days) after release from imprisonment to

term of supervision; or

E § Payment during the term of supervised release will commence within n (e.g., 30 or 60 days) after release
from imprisonment The court will set the payment plan based on an assessment of the defendant’s ability to pay.

F § Special instructions regarding the payment of criminal monetary penalties:

Unpaid balance of fine to become a special condition of supervised release in Western District of Arkansas case number
5:18CR50032-001.

Unless the court has expressly ordered otherwise in the special instruction above, if this judgment imposes imprisonment, payment
of criminal monetary penalties is due during the period of imprisonment All criminal monetary penalties, except those payments
made through the F ederal Bureau of Prisons’ Inmate Financial Responsibility Program, are made to the clerk of the court.

The defendant shall receive credit for all payments previously made toward any criminal monetary penalties imposed.

§ Joint and Several

Defendant and Co-Defendant Names and Case Numbers (including defendant number), Joint and Several Amount and
corresponding payee, if appropriate

|:|

The defendant shall pay the cost of prosecution.

|:|

The defendant shall pay the following court cost(s):

§ The defendant shall forfeit the defendant’s interest in the following property to the United States:

Payments shall be applied in the following order1 (1) assessment, (2) restitution principal, (3) restitution interest, (4) fine principal, (5) fine
interest, (6) community restitution, (7) JVTA assessment, (8) penalties, and (9) costs, including cost of prosecution and court costs.

 

